DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response t the Application 16/938,798 filed 07/24/2020 and Amendment filed 12/10/2021.
Claims 1-25 remain pending in the Application.
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-17, 19-20, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US Patent 8,065,574).
(col. 2, ll.54-56), comprising: 
a storage configured to store at least one version of configuration data provided by a user to perform user-defined logic functions (configuration memory 114 of the PLD 100 to store at least one configuration data transmitted during user mode/user-defined of operation (col. 3, ll.5-6, l.11; col. 4, ll.1-3; Figs. 1, 2)); 
a bus coupled to the storage and configured to transmit information (routing resources 118/bus connected with memory cells202 of the configuration memory 114 to read/write/transmit data/information  (col. 3, ll.32-33, ll.62-65; col. 4, ll.1-6; Fig. 2)); and 
a programmable integrated circuit ("PIC") coupled to the bus and configured to have a dual-mode port ("DMP") (configurable logic blocks 104/PIC comprising configuration memory cells 202 connected within routing resources 118/bus and comprising configuration port 112/314/DMP (col. 2, ll.57-61; col. 5, ll.5-7; col. 4, ll.4-6; col. 5, ll.9-11;  Figs. 1, 2, 3)), configurable logic blocks ("LB s") (programmable/configurable logic blocks 104/CLB (col. 2, ll.57-61)), routing connections (routing resources 118/bus (col. 3, ll.32-33)), and a configuration memory for providing configuration data to facilitate user-defined logic functions (configuration memory 114 comprising configuration memory cells 202 storing configuration data defined by the user (col. 3, ll.64-65; col. 4, ll.28-31)), each of the configurable LBs including one or more lookup tables ("LUTs") configured to provide one or more output signals in accordance with a set of input signals and the configuration data, (programmable/configurable logic blocks, each comprising LUTs (col. 2, ll.64-67; col. 5, ll.5-7)), wherein the DMP is able to switch to a configuration mode for transmitting the configuration data between the storage and the configuration memory (wherein configuration port 112/314/DMP is able to switch to distributed memory mode/configuration mode to receive transmitted configuration data from configuration memory cell 202/storage, which stores configuration data, to  configuration memory 114 and logic block 104 (col. 3, ll.26-28; col. 4, ll.1-3; col. 6, ll.1-4; col. 5, ll.37-40, ll.49-51; col. 5, ll.5-7)).  
With respect to claim 14 Cheng et al. teaches A method of configuring a field-programmable gate array ("FPGA") via loading configuration information from a memory (col. 3, ll.1-3; col. 6, ll.37-41), the method comprising: 
identifying a first bitstream containing configuration data representing user-defined logic functions stored in a first storage memory via a communication channel (controlling/identifying the loading of configuration data/first bitstream stored in configuration memory cells 202 of the configuration memory 114 using routing resource 118/communication channels  (col. 3, ll.1-3, ll.64-65; col. 4, ll.14-18, ll.4-6; Figs. 1, 2));
switching  a dual-mode port ("DMP") to a configuration mode for handling configuration data between the first storage memory and a configuration memory in the FPGA (setting configuration port 112/314/DMP connected to the routing resource 118/communication channels in configuration mode capable of read/write/handling configuration data (col. 3, ll.32-33, ll.26-28; col. 5, ll.9-12; Fig. 3), wherein configuration port 112/314/DMP is able to switch to distributed memory mode/configuration mode to receive transmitted configuration data from configuration memory cell 202/storage, which stores configuration data, to  configuration memory 114 and logic block 104 (col. 3, ll.26-28; col. 4, ll.1-3; col. 6, ll.1-4; col. 5, ll.37-40, ll.49-51; col. 5, ll.5-7)); 
loading the first bitstream from the first storage memory to the configuration memory in the FPGA via the DMP (loading under control from configuration memory cells 202 of the configuration memory 114 the configuration data using configuration port 112/314/DMP (col. 3, ll.1-3, ll.64-65; col. 5, ll.9-11)); and 
resetting the dual-mode port ("DMP") to a logic operation mode capable of handling user data for a logic operation when essential functions of FPGA programmed  by the first bitstream are verified (reset configuration port 112/314/DMP to read back during user mode to verify/test if operation correct  (col. 6, ll.2-7; col. 3, ll.48-53; col. 4, ll.53-55)).
With respect to claim 19 Cheng et al. teaches A method for programming a programmable logic device ("PLD") via a bitstream of configuration information (col. 3, ll.1-3; col. 6, ll.37-41), comprising: 
identifying a first bitstream containing configuration data representing user-defined logic functions stored in an external storage device coupled to the PLD via a bus (controlling/identifying the loading of configuration data/first bitstream stored in configuration memory cells 202 of the configuration memory 114 using routing resource 118/bus  (col. 3, ll.1-3, ll.64-65; col. 4, ll.14-18, ll.4-6; Figs. 1, 2)); 
switching a dual-mode port ("DMP") from a logic operation mode to a configuration mode for handling configuration data from the external storage device to a configuration memory (switching/setting configuration port 112/314/DMP connected to the routing resource 118/communication channels in configuration mode capable of read/write/handling configuration data (col. 3, ll.32-33, ll.26-28; col. 5, ll.9-12; Fig. 3), wherein configuration port 112/314/DMP is switching from user mode/logic operation to distributed memory mode/configuration mode to receive transmitted configuration data from configuration memory cell 202/storage, which stores configuration data, to  configuration memory 114 and logic block 104 (col. 3, ll.26-28; col. 4, ll.1-3; col. 6, ll.1-4; col. 5, ll.37-40, ll.49-51; col. 5, ll.5-7)); 
loading the first bitstream from the external storage device to the configuration memory in the PLD via the DMP (loading under control from configuration memory cells 202 of the configuration memory 114 the configuration data using configuration port 112/314/DMP (col. 3, ll.1-3, ll.64-65; col. 5, ll.9-11)); and 
maintaining setting of the DMP to the configuration mode for continuing receipt of a second bitstream containing configuration data when the first bitstream is defective (loading under control from configuration memory cells 202 of the configuration memory 114 the configuration data using configuration port 112/314/DMP including detecting an error/defect in the configuration data/first bitstream (col. 3, ll.1-6, ll.64-65; col. 5, ll.9-11), wherein configuration port 112/314/DMP is capable of receiving configuration data and commands (col. 3, ll.26-28, ll.48-51; col. 6, l.37-42), wherein reconfiguration data/second bitstream is programmed, when error is detected/defective bitstream (col. 3, ll.4-6; col. 6, ll.45-48; col. 7, ll.1-4)).
	With respect to claims 2-3, 11-13, 15-17, 20, 23-25 Cheng et al. teaches:
Claim 2: wherein the DMP, coupled to the bus, is configured to switch to the configuration mode when the DMP is operable to load the configuration data from the storage via the bus (col. 3, ll.1-3, ll.64-65; col. 5, ll.9-11, ll.28-35).  
(col. 3, ll.32-33; col. 4, ll.1-6, ll.28-31; Fig. 2).  
Claim 11: wherein the PIC includes a verification component configured to verifying whether the configuration data is defective (col. 3, ll.1-6, ll.64-65; col. 5, ll.9-11).  
Claim 12: wherein the first user configuration data includes an address of next configuration data (col. 67, ll.14-19).  
Claim 13: A system able to provide various digital processing functions and network communications comprising the device of claim 1 (col. 6, ll.49-50).  
Claim 15: further comprising remaining the DMP to the configuration mode capable of transmitting configuration data when the first bitstream is defective (col. 3, ll.1-6, ll.64-65; col. 5, ll.9-11).  
Claim 16: further comprising: verifying integrity of the first bitstream based on a set of predefined verification conditions (col. 3, ll.45-53); and extracting an address of a second bitstream from the first bitstream when the first bitstream is defective (col. 6, ll.37-43; col. 7, ll.1-4).  
Claim 17: further comprising loading a second bitstream via the DMP from a storage location addressed by the address of the second bitstream to the configuration memory (col. 3, ll.1-7; col. 7, ll.1-4).  
	Claim 20: further comprising switching the DMP to a logic operation mode capable of handling user data when the first bitstream is verified (col. 6, ll.2-7; col. 3, ll.48-53; col. 4, ll.53-55).  
(col. 2, ll.57-61; col. 3, ll.1-4); and forwarding the second bitstream to the external storage via the DMP (col. 7, ll.1-4).  
Claim 24: further comprising: updating the first bitstream by a plurality of configured logic blocks ("LB s") in the PLD to form a new bitstream representing an updated configuration data (col. 2, ll.57-61; col. 3, ll.1-7); and forwarding the new bitstream to the external storage via the DMP (col. 6, ll.22-26).  
Claim 25: further comprising: generating a data stream representing user data updating by a plurality of configured logic blocks ("LB s") in the PLD (col. 2, ll.57-61; col. 3, ll.1-7); and sending the data stream to the external storage for storing the user data via the DMP (col. 6, ll.22-26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 4-10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. as applied to claims 1-3, 14 above, and further in view of Tang et al. (US Patent 8,069,329).
With respect to claims 4-10, 18 Cheng et al. teaches limitations of claims 1, 14 from which claims depend. However Cheng et al. lacks specifics regarding default configuration data. Tang et al. teaches:
Claim 4: wherein the storage includes, 34Attorney Docket No.: 1157.P0018US a first memory section configured to store at least a first user configuration data for supplying at least a portion of the configuration data (col. 4, ll.30-32); and a second memory second configured to store a backup default page ("BDP") containing default configuration data ("DCD") from PIC manufacture for rebooting the PIC to a manufacturing setting when the first user configuration data is defective (col. 4, ll.26-28).  
Claim 5: wherein the first user configuration data includes a signal to facilitate the DMP to switch between modes for facilitating handling the configuration data and the user data (col. 4, ll.30-39; col. 6, ll.2-16).  
Claim 6: wherein the DCD includes a signal to facilitate the DMP to switch between modes for handling the configuration data and the user data (col. 2, ll.57-62; col. 6, ll.2-16).  
Claim 7: wherein the DCD is coded and provided by a manufacture which produces the PIC (col. 4, ll.26-30).  
Claim 8: wherein the second memory is hidden from a user to prevent from accidentally overwrite content of the second memory by a user (col. 4, ll.1-4, ll.26-29).  
(col. 4, ll.11-15).  
Claim 10: wherein the second memory is a flash memory configured to store the BDP (col. 4, ll.11-15).  
Claim 18: further comprising identifying an address of a backup default page ("BDP") containing default configuration data ("DCD") capable of rebooting the FPGA to a manufacturing default setting (col. 4, ll.26-32).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Tang et al. to teach specific subject matter Chang et al. does not teach, because it provides improved approach to the reconfiguration of a PLD that, for example, does not rely on the PLD receiving external signals or instructions (col. 1, ll.44-46).

10.	Claims 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. as applied to claim 19 above, and further in view of Jacobson (US Patent 7,133,822).
	With respect to claims 21, 22 Cheng et al. teaches limitations of claim 19, from which claim depends. However Cheng et al. lacks specifics regarding remote configuration. Jacobson teaches:
Claim 21: further comprising: receiving a new bitstream representing an update to the configuration data by a communication port via a communication channel from a user situated remotely (col. 2, ll.56-58; col. 6, ll.60-62); and storing the new bit stream into the configuration memory in the PLD (col. 8, ll.1-6).
(col. 10, ll.3-13); and writing the new bitstream into the external storage via the DMP (col. 8, ll.1-6).  
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Jacobson to teach specific subject matter Chang et al. does not teach, because it provides a system and a method for diagnosing a programmable device, which eliminate having to physically transport the electronic device to a repair center or having a technician make an on-site visit (col. 11, ll.14-16). 


Remarks

11.	In remarks Applicant argues in substance:
i) As such, Applicant submits that Cheng has failed to anticipate the claimed 
elements of "a storage configured to store at least one version of configuration data ..." and "a programmable integrated circuit ("PIC") ... configured to have a dual-mode port ("DMP"), configurable logic blocks ("LBs") ... wherein the DMP is able to switch to a configuration mode for transmitting the configuration data between the storage and the configuration memory during a configuration operation, wherein the DMP is able to switch to a logic operation mode for transmitting data between the storage and the configurable LBs during a logic operation" as recited in Claim 1.
12.	Examiner respectfully disagrees for the following reasons:
With respect to i) Cheng et al. discloses configuration port 112/314/DMP is switching from user mode/logic operation to distributed memory mode/configuration 
Based on these disclosures of Cheng et al. Examiner believes that Cheng et al. itself and in combination with Tang et al. and Jacobson reads claims 1-25 and maintains rejections under 35 USC § 102 and 35 USC § 103 above.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
01/13/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851